EXHIBIT A

Case 1:20-cv-00580-TDS-JLW Documenti1-1 Filed 06/25/20 Page 1 of 15
NORTH CAROLINA ) , .. «IN THE GENERAL COURT OF JUSTICE
tal | : on tel DISTRICT COURT DIVISION
FORSYTH COUNTY ) FILE NO:
ra oA \t WO
Loli vane
OMAR WINSTON KHOURI, .. >) 03.0)
Plaintiff | Lee Chop
. )
Vv. )
) COMPLAINT AND DEMAND
NATIONAL GENERAL INSURANCE ) FOR TRIAL BY JURY
MARKETING, INC )
and AMERICAN SELECT PARTNERS, LLC )
)
Defendants )

 

Plaintiff, complaining of defendants, alleges and says:

1. Plaintiff is an individual with a principal residence at 1009 Cross Gate Road, Winston
Salem, North Carolina, in Forsyth County.

2. The First Defendant, National General Insurance Marketing, Inc (hereinafter “National
General”) is a Missouri Corporation with a usual place of business of 5630 University
Parkway, Winston Salem, North Carolina.

3. The Second Defendant, American Select Partners, LLC (hereinafter “American Select”)
is a Texas Corporation with a usual place of business of 6116 N. Central Expressway,
Suite 1400, Dallas, Texas.

4. All United States based phone numbers in control of Plaintiff are registered on the
Federal Do Not Call Registry.

5. The Plaintiff received an unsolicited phone call from American Select on April 14, 2020,

in which American Select identified themselves as “US Healthcare.”

Case 1:20-cv-00580-TDS-JLW Documenti1-1 Filed 06/25/20 Page 2 of 15
10.

11.

12.

13.

14.

American Select used caller ID neighbor spoofing tactics to hide their real phone number
and identity.

American Select informed Plaintiff that the purpose of the call was to provide health
insurance costs so that Plaintiff can purchase a new health insurance plan.

American Select informed Plaintiff that he was being transferred to a North Carolina
licensed agent for more information, and then transferred Plaintiff to a representative
named Augustine Donahue.

American Select’s Augustine Donahue is not a North Carolina licensed insurance agent.
Upon questioning with American Select’s representative Dalton Mills, who self-
identified as a supervisor responsible for compliance, Mr. Mills stated to Plaintiff that
National General allows unlicensed agents to sell their insurance products during the
current coronavirus pandemic.

American Select’s Augustine Donahue informed Plaintiff that he qualified for multiple
PPO plans with National General Insurance and stated that National General is part of the
Aetna network.

American Select’s Augustine Donahue provided insurance quotes to Plaintiff that were
not full health insurance coverage, but only short term and accident coverage.
American Select’s Augustine Donahue used the credentials of Austin Edgar, a North
Carolina licensed agent registered with National General, in order to generate insurance
quotes and attempt to make a sale.

American Select refused to provide insurance coverage details until after they received

payment.

Case 1:20-cv-00580-TDS-JLW Documenti1-1 Filed 06/25/20 Page 3 of 15
15. American Select refused to disclose the real name of their company, instead using the
name “US Healthcare,” until an agreement to purchase health insurance was made.

16. Plaintiff sent a demand letter to American Select and National General, demanding
payment for damages for violation of the Federal Do Not Call List, the Telephone and
Consumer Protection Act, emotional distress, and N.C.G.S § 75-1, et seg, which
Defendants failed and refused to pay.

17. Plaintiff registered a complaint with the North Carolina Department of Insurance against
Defendants for investigation on using unlicensed agents to solicit sales of insurance
products.

18. By the reason of Defendants’ deceptive business practices, Plaintiff has been damaged.

19. By the reason of Defendant’s violation of the Federal Do Not Call Registry, Plaintiff has
been damaged.

20. By the reason of Defendant’s violation of the Telephone Consumer Protection Act,
Plaintiff has been damaged.

21. North Carolina General Statute § 75-1.1(a) states:

Unfair methods of competition in or affecting commerce, and unfair or deceptive
acts or practices in or affecting commerce, are declared unlawful.

22. North Carolina General Statute § 75-16 states:

If any person shall be injured or the business of any person, firm or corporation
shall be broken up, destroyed or injured by reason of any act or thing done by any
other person, firm or corporation in violation of the provisions of this Chapter, such
person, firm or corporation so injured shall have a right of action on account of such
injury done, and if damages are assessed in such case judgment shall be rendered
in favor of the plaintiff and against the defendant for treble the amount fixed by the
verdict. (1913, c. 41, s. 14; C.S., s. 2574; 1969, c. 833; 1977, c. 707.)

CLAIM FOR RELIEF

23. Plaintiff hereby incorporates paragraphs | through 22 as if fully set out herein.

Case 1:20-cv-00580-TDS-JLW Documenti1-1 Filed 06/25/20 Page 4 of 15
24. Plaintiff seeks a compensatory and punitive judgment for each of Paragraphs 17 through
20 in a total amount of between $10,001 ‘nd $24,999, plus costs and interest.

25. Plaintiff seeks injunction preventing Defendants from contacting Plaintiff by any means
unless Plaintiff has expressly permitted or requested contact.

26. Plaintiff seeks any additional relief as the Court may deem just and proper.

This is the 19" day of May, 2020.

Omar Khouri

1009 Cross Gate Road
Winston Salem, NC 27106
Phone: 336-499-0736

okhouri@tekhnellc.com

Pro Se Plaintiff

Case 1:20-cv-00580-TDS-JLW Documenti1-1 Filed 06/25/20 Page 5 of 15
STATE OF NORTH CARULINA >” ascvoraste

 

 

 

 

 

 

Forsyth In The General Court Of Justice
: County ae ee ts District [_] Superior Court Division
Name And Address Of Plaintiff 1 nn ee
Omar Winston Khouri oF
1009 Cross Gate Rd 214g
Winston Salem NC 27106 TMS WAY A q Ale GENERAL
_ ee CIVIL ACTION COVER SHEET
Name And Address Of Plaintiff 2 eR Gig, Yo
frees Th INITIAL FILING [_]SUBSEQUENT FILING
~ WWeonesy
woe Ki _ gue

Rule 5(b) of the General Rules of Practice for the Superior and District Courts

Name And Address Of Attorney Or Party, If Not Represented
VERSUS (complete for initial appearance or change of address)

Omar Winston Khouri, Pro Se

 

 

Name And Address Of Defendant 1
National General Insurance Marketing, Inc

 

 

 

 

. d
2626 Glenwood Avenue, Suite 550 haan aa 77106
Raleigh, NC 27608
- Telephone No. Cellular Telephone No.
Senne SEEN 336-499-0736 336-978-7922
Yes Cl No NC Attorney Bar No. Attorney Email Address
Name And Address Of Defendant 2 okhouri@tekhnellc.com

 

 

 

American Select Partners, LLC
6116 N. Central Expressway Suite 1400

Name Of Firm Fax No.
Dallas, TX 75206 866-516-3701

Initial Appearance in Case [_] Change of Address

 

 

 

 

Summons Submitted Counsel For

Ye ON [_JAIl Plaintiffs [_]All Defendants [_] Only: (jist party(ies) represented)
es oO

 

 

 

 

[X] Jury Demanded In Pleading []Complex Litigation  [[]Stipulate to Arbitration
eee | = TYPEOF PLEADING = | .8 2 uae

  

  

 

C] Amend (AMND) L] Failure To State A Claim (FASC)

[_] Amended Answer/Reply (AMND-Response) C] Implementation Of Wage Withholding In Non-IV-D Cases (OTHR)
C] Amended Complaint (AMND) C] Improper Venue/Division (IMVN)

CJ Assess Costs (COST) C] Including Attorney's Fees (ATTY)

C] Answer/Reply (ANSW-Response) (see Note) | Intervene (INTR)

[_] Change Venue (CHVN) [_] Interplead (OTHR)

Complaint (COMP) C] Lack Of Jurisdiction (Person) (LUPN)

C] Confession Of Judgment (CNFJ) C] Lack Of Jurisdiction (Subject Matter) (LUSM)

LC] Consent Order (CONS) CL] Modification Of Child Support In IV-D Actions (MSUP)

[_] Consolidate (CNSL) [_] Notice Of Dismissal With Or Without Prejudice (VOLD)

CT] Contempt (CNTP) | Petition To Sue As Indigent (OTHR)

C] Continue (CNTN) LC] Rule 12 Motion In Lieu Of Answer (MDLA)

(_] Compe! (CMPL) [_] Sanctions (SANC)

(_] Counterclaim (CTCL) Assess Court Costs [_] Set Aside (OTHR)

Cl Crossclaim (list on back) (CRSS) Assess Court Costs Cc] Show Cause (SHOW)

[_] Dismiss (DISM) Assess Court Costs {_] Transfer (TRFR)

C] Exempt/Waive Mediation (EXMD) [_] Third Party Complaint (list Third Party Defendants on back) (TPCL)
[_] Extend Statute Of Limitations, Rule 9 (ESOL) [_] Vacate/Modify Judgment (VCMD)

CL] Extend Time For Complaint (EXCO) C] Withdraw As Counsel (WDCN)

[_] Failure To Join Necessary Party (FJNP) [_] Other (specify and list each separately)

 

 

NOTE: All filings in civil actions shall include as the first page of the filing a cover sheet summarizing the critical elements of the filing in a format prescribed by
the Administrative Office of the Courts, and the Clerk of Superior Court shall require a party to refile a filing which does not include the required cover

sheet. For subsequent filings in civil actions, the filing party must include either a General Civil (AOC-CV-751), Motion (AOC-CV-752), or Court Action
(AOC-CV-753) cover sheet.

 

AOC-CV-751, BASAL CHOVAOEEA TRS IEW coReCUMeNt 1-1 Filed 06/25/20 Page 6 of 15
 

| _CLAIMSFORRELIEF | (

 

(_J Administrative Appeal (ADMA)

_] Appointment Of Receiver (APRC)
[_] Attachment/Garnishment (ATTC)

[_] Claim And Delivery (CLMD)

[_] Collection On Account (ACCT)

[_] Condemnation (CNDM)

[_] Contract (CNTR)

[_] Discovery Scheduling Order (DSCH)
Injunction (INJU)

[_] Limited Driving Privilege - Out-Of-State [_] Product Liability (PROD)

Convictions (PLDP) [_] Real Property (RLPR)
[_] Medical Malpractice (MDML) [_] Specific Performance (SPPR)
[_] Minor Settlement (MSTL) Other (specify and list each separately)
[_] Money Owed (MNYO) Deceptive Business Practices

[_] Negligence - Motor Vehicle (MVNG)

[_] Negligence - Other (NEGO)

[_] Motor Vehicle Lien G.S. Chapter 44A (MVLN)
[_] Possession Of Personal Property (POPP)

 

Date
05/19/2020

 

Signature Of Se

 

FEES IN G.S. 7A-308 APPLY
Assert Right Of Access (ARAS)

Substitution Of Trustee (Judicial Foreclosure) (RSOT)

Supplemental Procedures (SUPR)

 

PRO HAC VICE FEES APPLY

Motion For Out-Of-State Attorney To Appear In NC Courts In A Civil Or Criminal Matter (Out-Of-State Attorney/Pro Hac Vice Fee)

 

No. | [-] Additional Plaintiff(s)

 

 

 

 

 

 

No. | (_] Additional Defendant(s)

Summons

_] Third Party Defendant(s) Submited

 

[]yYes [-]No

 

[_]Yes CT] No

 

L]yes [_]No

 

[_]Yes [_]No

 

 

[_]Yes [_]No

 

 

Plaintiff(s) Against Whom Counterclaim Asserted

 

 

 

Defendant(s) Against Whom Crossclaim Asserted

 

 

 

 

AOC-CV-751, Side Two, Rev. 3/19
© 2019 Administrative Office of the Courts

Case 1:20-cv-00580-TDS-JLW Documenti1-1 Filed 06/25/20 Page 7 of 15
 

STATE OF NORTH CARuLINA

 

 

» “Moms ty

 

 

 

Forsyth In The General Court Of Justice

County District [_] Superior Court Division

Name Of Plaintiff

Omar Winston Khouri

Address CIVIL SUMMONS

eee CIALIAS AND PLURIES SUMMONS (ASSESS FEE)

City, State, Zip

Winston Salem NC 27106

 

VERSUS

G.S. 1A-1, Rules 3 and 4

 

Name Of Defendant(s)

National General Insurance Marketing, Inc
American Select Partners, LLC

Date Original Summons Issued

 

Date(s) Subsequent Summons(es) Issued

 

To Each Of The Defendant(s) Named Below:

 

Name And Address Of Defendant 1

National General Insurance Marketing, Inc
2626 Glenwood Avenue, Suite 550
Raleigh, NC 27608

Name And Address Of Defendant 2

American Select Partners, LLC

6116 N. Central Expressway Suite 1400
Dallas, TX 75206

 

 

jNO TIRE estos papeles!

documentos!

A Civil Action Has Been Commenced Against You!

IMPORTANT! You have been sued! These papers are legal documents, DO NOT throw these papers out!
You have to respond within 30 days. You may want to talk with a lawyer about your case as soon as
possible, and, if needed, speak with someone who reads English and can translate these papers!

jIMPORTANTE! jSe ha entablado un proceso civil en su contra! Estos papeles son documentos legales.

Tiene que contestar a mas tardar en 30 dias. ;Puede querer consultar con un abogado lo antes posible
acerca de su caso y, de ser necesario, hablar con alguien que lea inglés y que pueda traducir estos

You are notified to appear and answer the complaint of the plaintiff as follows:

1. Serve a copy of your written answer to the complaint upon the plaintiff or plaintiffs attorney within thirty (30) days after you have been
served. You may serve your answer by delivering a copy to the plaintiff or by mailing it to the plaintiff's last known address, and

2. File the original of the written answer with the Clerk of Superior Court of the county named above.

If you fail to answer the complaint, the plaintiff will apply to the Court for the relief demanded in the complaint.

 

Name And Address Of Plaintiff's Attorney (if none, Address Of Plaintiff)
Omar Winston Khouri

1009 Cross Gate Rd

Winston Salem NC 27106

Date Issued

5-14-W

 

Ned) Om Or

 

Signature

AMAL

we

4
Deputy lt C] aan CSC 05 Clerk Of Superior Court

 

 

[_-] ENDORSEMENT (ASSESS FEE)
This Summons was originally issued on the date indicated

the time within which this Summons must be served is
extended sixty (60) days.

so, what procedure is to be followed.

AOC-CV-100, Rev. 4/18
© 2018 Administrative Office of the Courts

 

 

 

above and returned not served. At the request of the plaintiff,

 

 

Date Of Endorsement Time
[Jam [_]pm
Signature
[_] Deputy csc [_] Assistant CSC [_] Clerk Of Superior Court

 

NOTE TO PARTIES: Many counties have MANDATORY ARBITRATION programs in which most cases where the amount in controversy is $25,000 or
less are heard by an arbitrator before a trial. The parties will be notified if this case is assigned for mandatory arbitration, and, if

(Over)

Case 1:20-cv-00580-TDS-JLW Documenti1-1 Filed 06/25/20 Page 8 of 15
[ | _ RETURN OF SERVICE Tt

 

 

1

| certify that this Summons and a copy of the complaint were received and served as follows:

 

DEFENDANT 1

 

Date Serv Time Served Name Of Defendant

 

 

 

S72 /2020 [jai eM NM: ional (erecel La suean te Market ies Ty é5;
7 By delivering to the defendant named above a copy of the summons and complaint.

[_] By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named above with a
person of suitable age and discretion then residing therein.

[_] As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the person named
below.

 

Name And Address Of Person With Whom Copies Left (if corporation, give title of person copies left with)

 

 

[_] Other manner of service (specify)

 

[_] Defendant WAS NOT served for the following reason:

 

DEFENDANT 2

 

Date Served Time Served Name Of Defendant

[Jam []pm

 

 

 

(-] By delivering to the defendant named above a copy of the summons and complaint.

[_] By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named above with a
person of suitable age and discretion then residing therein.

(_] As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the person named
below.

 

Name And Address Of Person With Whom Copies Left (if corporation, give title of person copies left with)

 

 

[_] Other manner of service (specify)

 

[(_] Defendant WAS NOT served for the following reason:

 

 

 

 

Service Fee Paid Signature Of Deputy Sheriff Making Return
$

Date Received Name Of Sheriff (type or print)

Date Of Return County Of Sheriff

 

 

AOC-CV-100, Side Two, Rev. 4/18
© 2018 Administrative Office of the Courts

Case 1:20-cv-00580-TDS-JLW Documenti1-1 Filed 06/25/20 Page 9 of 15
 

 

; File No

 

 

 

 

 

STATE OF NORTH CAROLINA ROCVUDBASTE

1 Lf . In The General Court Of Justice

BC Sy TA County — [ADistrict [] Superior Court Division

anor tb A IE AB
Name Of Plainti(s) 4 eee "| AFFIDAVIT OF SERVICE OF PROCESS BY
Mar Was, kKheuci oe (J REGISTERED MAIL
VERSUS ae >] CERTIFIED MAIL

Name Of Defendant (_] DESIGNATED DELIVERY SERVICE
Nabe “fo Taser ance Machobing Enecte= GS. 1-75-10(aN6), (6X6) TA, RUE SE

 

 

|, the undersigned, did mail by (_] registered mail retumr receipt requested), x] certified mail (return receipt requested),
(_] designated delivery service (delivery receipt requested), "
a copy of the summons and complaint [_] and other document(s) (list) \

in the above captioned action to (name of person to be e served) a ye as
addressed as follows: Nak Tort Crener ced in Surancd Miarketr ag tne

2626 Glonwood Aw Suite SSO
Roheigh VE 27603

 

Further, that copies of the summons and complaint [_Jand the above listed other document(s) (check, if applicable) were in fact
received by the defendant on (date of receipt) - ~S/21 / 2029 _as evidenced by the attached original receipt.
7 -

(Attach original receipt or electronic proof of signature confirmation to this affidavit.)

 

Sane OfPlaintif#/Attomey.
SWORN/AFFIRMED AND SUBSCRIBED TO BEFOREME | o_o

7
4

 

 

“| Signatuip Of Pe uthogz Administer Oaths Name (type or print) — .
0-\- 10 Omer Khoue:

 

Title \) Person Authorized To Admi ith C | wy ‘

MY My Cdgimission Expires
[_] Notary

SEAL

  

 

County Where Notarized

 

 

 

Restricted Delivery? Service Type -

CERTIFIED

 

(Extra Fee) [| Yes

 

Article Number

9414 7116 990s O42 2218 50

9414 7116 9900 0483 2218 50

 

 

 

 

 

 

 

      
 

COMPLETE THIS: SEGTION ON DELIVERY

CHOC LOY

m7
D. Addressee's Address arlene From Address Used by Sender)

  

 

 

Secondary Address / Suite / Apt. / Floor (Please Print Clearly)

 

Delivery Address

 

City State ZIP + 4 Code

 

 

 

ia er nS le Oattt~<‘“‘iCS
7

a

AOC-CV-105, New 8/17
© 2017 Admin(S ative PHG-ChhHOOHBO-TDS-JLW Document 1-1 Filed 06/25/20 Page 10 of 15

 
June 3, 2020
Shipper T2U46E

 

 

Page 1 of 1
ATTN : OMAR KHORI
PHONE : (336)499-0736
DELIVERY NOTIFICATION
INQUIRY FROM: OMAR KHORI
OMAR KHORI
112 C SAUNDERSVILLE ROAD
HENDERSONVILLE TN 37075
SHIPMENT TO: STEWART B HOGE
AMERICAN SELECT PARTNERS, LL
6116 N CENTRAL EXPY STE 1400
DALLAS TX 75206
Shipper Numbe?........cccccccceeeeeeee T2U46E Tracking Identification Number...1ZT2U46E3520006417

 

 

 

According to our records 1 parcel was delivered on 06/03/20 at 2:52 P.M., and left at your CUSTOMER'S
FRONT DESK. The shipment was received by DAVID as follows:

 

 

 

 

 

SHIPPER PKG TRACKING ADDRESS
NUMBER 1D NO. NUMBER (NO/STREET,CITY) SIGNATURE
T2U46E 12T2U46E3520006417 gis N SENTRAL EXPY STE 1400 aay Lor

PZB9GML:000A0000

Case 1:20-cv-00580-TDS-JLW Document 1-1 Filed 06/25/20 Page 11 of 15
6/3/2020 : a Tracking | UPS - United States “~

Proof of Delivery

Dear Customer,

This notice serves as proof of delivery for the shipment listed below.

Tracking Number
1ZT2U46E3520006417

 

Weight
0.50 LBS

Service
UPS 2nd Day Air®

Shipped / Billed On
06/01/2020

Additional Information

Signature Required

Delivered On
06/03/2020 2:52 P.M.
Delivered To
DALLAS, TX, US
Received By

DAVID

Left At
Front Desk

Thank you for giving us this opportunity to serve you. Details are only available for shipments delivered within
the last 120 days. Please print for your records if you require this information after 120 days.

Sincerely,
UPS
Tracking results provided by UPS: 06/03/2020 3:55 P.M. EST

Case 1:20-cv-00580-TDS-JLW Document 1-1 Filed 06/25/20 Page 12 of 15 1/1
{

 

 

Fi. -1V0.

 

 

 

 

 

 
 

 

 

 

  

STATE OF NORTH CAROLINA | 10 CVD 2876
t FILED In The General Court Of Justice
Porsy rh County PX{District [_] Superior Court Division
Nene ees AFFIDAVIT OF SERVICE OF PROCESS BY
Mac Wirsboa hhore | 2070 JUN -l EP us: C] REGISTERED MAIL
VERSUS ( CERTIFIED MAIL

Name Of Defendant ; A Te DESIGNATED DELIVERY SERVICE

American Select Drkn 2S, LLC Cok “ a G y 1a G.S. 1-75.10(a)(5), (a)(6); 1A-1, Rule 4(2)
|, the undersigned, did mail by Cc] mgiiarcd maiF(r -Teq ified mail (return receipt requested),

 

KXidesignated delivery service (delivery receipt requested), 4
a copy of the summons and complaint [_]and other document(s) (list) 3 ee
a0

 

 

in the above captioned action to (name of person to be served) Amec ‘cen § eleof om avers , LéeC
addressed as follows: Stewée £ Hoge

Rrertcan Seloc & Pictnocs, LLC Sar fe [G90

Dallas Yr WS206

 

Further, that copies of the summons and complaint [_]and the above listed other document(s) (check, if applicable) were in fact
received by the defendant on (date of receipt) Dune 3, ZOa2O , as evidenced by the attached original receipt.
(Attach original receipt or electronic proof of signature confirmation to this affidavit.) ~

 

Signature ee
SWORN/AFFIRMED AND SUBSCRIBED TO BEFORE ME | . ; oo

 

LZ
. ‘| Name "© or print)

Omac Kaur

 

    

Date My Commission Expires

 

County Where Notarized

 

 

 

AOC-CV-105, New 8/17
© 2017 AdmikishtRe D2Q-G¥rNNDRO-TDS-JLW Document 1-1 Filed 06/25/20 Page 13 of 15

 
NORTH CAROLINA ©. 85 ) INTHE GENERAL COURT OF JUSTICE

) DISTRICT COURT DIVISION
FORSYTH COUNTY } 20 CVD 2576
429 UN22);P i: uu
OMAR WINSTON KHOURP | 14 CO., U6 )
My )
Plaintiff Oy )
)
v. )
)
NATIONAL GENERAL INSURANCE ia" ae
MARKETING, INC )
and )
AMERICAN SELECT PARTNERS, LLC )
)

Defendants

 

NOW COME Plaintiff, Omar Khouri, move the Court pursuant to Rule 55 of the North
Carolina Rules of Civil Procedure for entry of default against Defendant, National General
Insurance Marketing, Inc.

In support of the foregoing Motion, Plaintiff respectfully shows the Court as follows:

l. A Complaint was filed and Summonses issued to the Defendants on May 19, 2020.

2. A copy of the Summonses and Complaint was served on Defendant National
General Insurance Marketing, Inc via U.S. certified mail return receipt requested May 21, 2020,
as evidenced by the Affidavit of Service on file.

2 The Defendant has not filed an Answer or any other responsive pleading to the
Complaint.
4. Plaintiff has not been served with an Answer or any other responsive pleading to

the Complaint as of the filing of this Motion.

5 The Defendant is neither an infant nor incompetent and has the capacity to sue and
be sued.

Case 1:20-cv-00580-TDS-JLW Document 1-1 Filed 06/25/20 Page 14 of 15
 

NORTH CAROLINA )* 23. =" IN THE GENERAL COURT OF JUSTICE
) DISTRICT COURT DIVISION
FORSYTH COUNTY die és 20 CVD 2576
OMAR WINSTON KHOURI, y
)
Plaintiff )
)
v. )
)
NATIONAL GENERAL INSURANCE ) ENTRY OF DEFAULT
MARKETING, INC )
and )
AMERICAN SELECT PARTNERS, LLC )
)

Defendants

 

It appearing that Defendant National General Insurance Marketing, Inc herein is in
default for failure to appear, answer or otherwise plead to the Complaint filed herein within the
time required by law. Default is hereby entered against Defendant National General Insurance

Marketing, Inc.

AWNibunos Wsboh.oaist

CLERK OF FORSYTH ere
DISTRICT COURT

Case 1:20-cv-00580-TDS-JLW Document 1-1 Filed 06/25/20 Page 15 of 15
